467 F.2d 952
B. Nowlin KEENER, Jr., Plaintiff-Appellant,v.The CONGRESS OF the UNITED STATES, Defendant-Appellee.
No. 72-1725.No. 72-1725 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
On Suggestion for Denial of Hearing En Banc and Opinion Aug. 23, 1972.

B. Nowlin Keener, Jr., pro se.
William H. Stafford, Jr., U. S. Atty., Pensacola, Fla., for defendant-appellee.
ON SUGGESTION FOR HEARING EN BANC
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
BY THE COURT:
No Judge in regular active service on the Court having requested that the Court be polled on hearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Hearing En Banc is denied.
PER CURIAM:


1
Appellant is distressed by, inter alia, the decision made in 1934 by appellee, the Congress of the United States, to abandon the gold standard.  In this action he seeks a writ of mandamus ordering appellee to return to some "uniform method of valuation" for United States currency.  The district court dismissed the suit, concluding that appellant lacked standing, that appellee is protected from suit by sovereign immunity, and that no cause of action lies to compel Congress to exercise its discretion to legislate on a purely political question.


2
Finding ourselves in agreement with the court below and concluding that this suit is frivolous, we affirm.


3
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I